DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5-26-2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-114555, filed on 06-09-2017.

Response to Amendment
The amendments filed on 5-26-2022 have been fully considered by the Examiner and are addressed in the instant Office Action.
Claims 1 and 2 are amended.
Claims 1 and 2 are pending and rejected as explained in the instant Office Action below.


Response to Arguments
Applicant's arguments filed 5-26-2022 have been fully considered but they are not persuasive. In particular, the amendments to the claims have altered the scope of the claims, and the rejections of claims 1 and 2 have been updated accordingly using new prior art. Please see the official reasoning in the instant Office Action. Any other issues set forth in the Applicant’s arguments are addressed below. 

Regarding the Applicant’s arguments on page 4 directed towards the 112(b) rejections, the 112(b) rejection have been withdrawn in view of the amendments to the claims, which have fully addressed the issues set forth in the 112(b) rejections. 

Regarding the Applicant’s arguments on pages 4-5 directed towards the 103(a) rejections, the Examiner notes that the Applicant’s arguments appear to be primarily directed towards the amendments to the claims, wherein the claims are now include all of the claim elements (A) through (E), which are addressed in the instant Office Action. 
Please see the official reasoning in the instant Office Action below.  

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 17, the claim language “parallax density” is missing the article “a” to modify the term “parallax density”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  In line 12, the claim language “parallax density” is missing the article “a” to modify the term “parallax density”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 2, there is no antecedent basis for the claim language “the predetermined aspect ratio” and “the predetermined angle”. 
For the purposes of examination only, the claim language “the predetermined aspect ratio” and “the predetermined angle” have been interpreted to be the first instance of each respective term. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ochita (JP2008247330) in view of Sekiguchi (EP2921992), Watanabe (WO2017145634), and Sugimoto (US Publication No. 2006/0111842).
Regarding claim 1, Ochita teaches A vehicle control device comprising (see at least para.[0022], “control device 16”): 
a computer (see at least para.[0022], “microcomputer”); 
and a storage medium that stores a program that, when executed by the computer, causes the computer to function as (see at least para.[0023], “The travel control unit 26 functions as a contact avoidance support means for performing a contact avoidance support operation”, which anticipates a storage medium that stores one or more programs to perform specific contact avoidance functions):
a three-dimensional object detecting unit (see at least para.[0068], “the object detection means (photographing device 40, radar device 42”) configured to detect a three-dimensional object provided between a travel lane in which a host vehicle travels (see at least para.[0012], “a temporary area is set between the vehicle and the detected oncoming vehicle, and the presence or absence of a stationary obstacle in the set temporary area is determined”) and an opposite lane in which an oncoming vehicle travels (see at least para.[0068], “the object detection means…for detecting an object including an oncoming vehicle”); 
an oncoming vehicle detecting unit configured to detect a target object in the opposite lane (see at least para.[0068], “the object detection means…for detecting an object including an oncoming vehicle”)
 and determine that the detected target object is the oncoming vehicle (see at least para.[0068], “the object detection means…for detecting an object including an oncoming vehicle”) traveling in the opposite lane based on (see at least para.[0042], “an oncoming lane”); 
2) determining that the detected target object is at least a threshold distance away (see at least para.[0044], “the distance d increases to a certain value”)  from the three-dimensional object in a lateral direction (see at least para.[0043]), the lateral direction being a direction orthogonal to a traveling direction of the host vehicle (see at least para.[0043] and Fig. 5, wherein the lateral direction is orthogonal to the vehicle 100 (host vehicle)), 
wherein when the detected target object is determined to be the oncoming vehicle (see at least para.[0068], “the object detection means…for detecting an object including an oncoming vehicle”) traveling in the opposite lane (see at least para.[0042], “an oncoming lane”), 
at least one of a steering mechanism (see at least para.[0026]) and a braking control unit of the host vehicle is controlled to avoid collision between the host vehicle and the oncoming vehicle (see at least para.[0057], “contact avoidance support control (contact avoidance support operation) by steering (steering) control (vehicle control) is executed”). 
Ochita does not expressly indicate determining that (A) the detected target object is traveling at a speed equal to or more than a predetermined speed, (B) the detected target object has a size that is equal to or more than a predetermined size, (C) the detected target object has an aspect ratio that falls within the predetermined aspect ratio range, (D) the detected target object has parallax density that falls within the predetermined parallax density range, and (E) the detected target object has an inclination that is equal to or less than the predetermined angle. 
However, Sekiguchi teaches determining that (A) the detected target object is traveling at a speed equal to or more than a predetermined speed (see at least para.[0075], “speed in the X direction described below is greater than or equal to a predetermined value”), 
(B) the detected target object has a size that is equal to or more than a predetermined size (see at least para.[0070], “vertical length < horizontal length, the object is determined as a vehicle”), 
(C) the detected target object has an aspect ratio that falls within the predetermined aspect ratio range (see at least para.[0070], “aspect ratio”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Ochita with the teachings of Sekiguchi to use a traveling speed, size, and aspect ratio to identify a vehicle in order to effectively perform collision avoidance, see at least para.[0007].
Ochita in view of Sekiguchi does not expressly indicate (D) the detected target object has parallax density that falls within the predetermined parallax density range, and (E) the detected target object has an inclination that is equal to or less than the predetermined angle. 
However, Watanabe teaches (D) the detected target object has parallax density that falls within the predetermined parallax density range (see at least para.[0055], “the object whose parallax density is too low is rejected”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Ochita in view of Sekiguchi with the teachings of Watanabe to use a parallax density identify a vehicle in order to effectively perform collision avoidance, see at least para.[0002].
Ochita in view of Sekiguchi and Watanabe does not expressly indicate (E) the detected target object has an inclination that is equal to or less than the predetermined angle. 
However, Sugimoto teaches (E) the detected target object has an inclination that is equal to or less than the predetermined angle (see at least para.[0009], “angle formed by the direction of travel of the oncoming vehicle on the travel locus and the direction of travel of the subject vehicle on the travel locus…oncoming vehicle has departed as this angle decreases”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Ochita in view of Sekiguchi and Watanabe with the teachings of Sugimoto to use a relative angle with respect to an oncoming vehicle in order to effectively perform collision avoidance, see at least para.[0050].

Regarding claim 2, Ochita teaches A vehicle control device comprising circuitry (see at least para.[0022], “control device 16”) configured to: 
detect (see at least para.[0068], “the object detection means (photographing device 40, radar device 42”)  a three-dimensional object provided between a travel lane in which a host vehicle travels (see at least para.[0012], “a temporary area is set between the vehicle and the detected oncoming vehicle, and the presence or absence of a stationary obstacle in the set temporary area is determined”) and an opposite lane in which an oncoming vehicle travels (see at least para.[0068], “the object detection means…for detecting an object including an oncoming vehicle”); 
detect a target object in the opposite lane (see at least para.[0068], “the object detection means…for detecting an object including an oncoming vehicle”); 
and determine that the detected target object is the oncoming vehicle (see at least para.[0068], “the object detection means…for detecting an object including an oncoming vehicle”) traveling in the opposite lane (see at least para.[0042], “an oncoming lane”):
2) determining that the detected target object is at least a threshold distance away (see at least para.[0044], “the distance d increases to a certain value”) from the three-dimensional object in a lateral direction (see at least para.[0043]), the lateral direction being a direction orthogonal to a traveling direction of the host vehicle (see at least para.[0043] and Fig. 5, wherein the lateral direction is orthogonal to the vehicle 100 (host vehicle)), 
at least one of a steering mechanism (see at least para.[0026]) and a braking control unit of the host vehicle is controlled to avoid collision between the host vehicle and the oncoming vehicle (see at least para.[0057], “contact avoidance support control (contact avoidance support operation) by steering (steering) control (vehicle control) is executed”). 
Ochita does not expressly indicate determining that (A) the detected target object is traveling at a speed equal to or more than a predetermined speed, (B) the detected target object has a size that is equal to or more than a predetermined size, (C) the detected target object has an aspect ratio that falls within the predetermined aspect ratio range, (D) the detected target object has parallax density that falls within the predetermined parallax density range, and (E) the detected target object has an inclination that is equal to or less than the predetermined angle. 
However, Sekiguchi teaches determining that (A) the detected target object is traveling at a speed equal to or more than a predetermined speed (see at least para.[0075], “speed in the X direction described below is greater than or equal to a predetermined value”), 
(B) the detected target object has a size that is equal to or more than a predetermined size (see at least para.[0070], “vertical length < horizontal length, the object is determined as a vehicle”), 
(C) the detected target object has an aspect ratio that falls within the predetermined aspect ratio range (see at least para.[0070], “aspect ratio”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Ochita with the teachings of Sekiguchi to use a traveling speed, size, and aspect ratio to identify a vehicle in order to effectively perform collision avoidance, see at least para.[0007].
Ochita in view of Sekiguchi does not expressly indicate (D) the detected target object has parallax density that falls within the predetermined parallax density range, and (E) the detected target object has an inclination that is equal to or less than the predetermined angle. 
However, Watanabe teaches (D) the detected target object has parallax density that falls within the predetermined parallax density range (see at least para.[0055], “the object whose parallax density is too low is rejected”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Ochita in view of Sekiguchi with the teachings of Watanabe to use a parallax density identify a vehicle in order to effectively perform collision avoidance, see at least para.[0002].
Ochita in view of Sekiguchi and Watanabe does not expressly indicate (E) the detected target object has an inclination that is equal to or less than the predetermined angle. 
However, Sugimoto teaches (E) the detected target object has an inclination that is equal to or less than the predetermined angle (see at least para.[0009], “angle formed by the direction of travel of the oncoming vehicle on the travel locus and the direction of travel of the subject vehicle on the travel locus…oncoming vehicle has departed as this angle decreases”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Ochita in view of Sekiguchi and Watanabe with the teachings of Sugimoto to use a relative angle with respect to an oncoming vehicle in order to effectively perform collision avoidance, see at least para.[0050].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665